Hovey, J.
Wood sued Heady in an action of trespass. The declaration charges that Heady assaulted, beat and pushed Wood into and against the running cars on the Peru and Indianapolis Railroad, whereby the left arm of said Wood was broken and mashed, &c. The defendant pleaded the general issue; the cause was submitted to a jury, and a verdict returned in Wood’s favor for 70 dollars. The defendant moved in arrest of judgment and for a new trial, but both motions were overruled, and judgment rendered on the verdict. Heady appeals.
The counsel for the appellant contends that the Court erred in giving instructions; but, as no specific error is pointed out in their very brief brief, we do not deem it our duty, under the rules of this Court, to sift all of the instructions for abstract errors. The whole of the evidence not appearing in the record, it would be difficult for us to say whether the instructions were properly given or not. The 94th section, 2 Greenleaf on Evidence, the only authority cited, has been examined, and we find nothing in it that conflicts with the ruling of the Court below.
W. Carver and J. Robinson, for the appellant.
C. H. Voss, for the appellee.
Upon the partial view of the evidence which the bills of exceptions present, we would be inclined to the opinion that there was sufficient evidence before the jury to authorize them to find the verdict. The law does not require that a plaintiff should flee to avoid injury, before he is entitled to recover' damages. for an assault and battery. If he use ordinary care to prevent injury, and injury ensue from the wrongful act of the defendant, the plaintiff will be entitled to recover.
Per Curiam.
The judgment is affirmed with costs.